Citation Nr: 1029384	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision rendered by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a TDIU rating.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected disabilities consist of 
posttraumatic stress disorder (PTSD) rated as 70 percent 
disabling, tinnitus rated as 10 percent disabling, and left ear 
hearing loss rated as noncompensable.

3.  The Veteran completed four years of high school and has 
worked 35 hours per week as a ranching horseman since 1999; his 
income exceeds poverty threshold guidelines.

4.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone precluded him from 
engaging in substantially gainful employment that is consistent 
with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for a TDIU rating was received in 
February 2007.  Thereafter, he was notified of the general 
provisions of the VCAA by the Lincoln RO in correspondence dated 
in March 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and provided 
other pertinent information regarding VCAA.  Thereafter, the 
claim was reviewed and a supplemental statement of the case was 
issued in April 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of a 
claim.  Notice as to this matter was included in the March 2007 
correspondence from the RO. 

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His VA treatment records and a 
private psychological evaluation report have been obtained and 
associated with his claims file.  He has also been provided with 
contemporaneous VA audiological and PTSD examinations to assess 
the current nature of his service-connected disabilities.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations - TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities resulting 
from common etiology or a single accident; (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple 
injuries incurred in action; or (5) Multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to in 
this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this section, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop) when 
earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  The veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected disabilities 
is whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the veteran 
is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)

Factual Background and Analysis

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., Hurd 
v. West, 13 Vet. App. 449 (2000).  The general rule is that the 
effective date of such an award "shall not be earlier than the 
date of receipt of application therefor." 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2009).  Date of receipt 
means the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the award 
"shall be the earliest date as of which it is ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date."  See 38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2009); Harper v. 
Brown, 10 Vet. App. 125 (1997).  Therefore, the Board must review 
the evidence of record from the year prior to the February 2007 
claim for a TDIU rating to determine whether it is factually 
ascertainable that a TDIU rating is warranted.  

The Veteran contends that he is entitled to a TDIU rating because 
his service-connected left ear hearing loss, tinnitus, and PTSD, 
in particular, render him unemployable.

In his original claim for VA compensation dated in June 2006, the 
Veteran described ringing in his ears, some deafness, and 
flashbacks, anxiety attacks, mood swings, and some depression.

In a VA audiological examination report dated in October 2006, he 
stated that he worked in a warehouse prior to military service 
and has worked as a farmer/rancher since separation.  He 
described constant tinnitus that can be bothersome at times.  On 
the authorized audiology evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
20
25
25
25
23.75
LEFT
15
10
30
30
40
27.5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  Upon 
applying the regulatory criteria in effect for hearing loss, the 
result was a bilateral hearing loss causing impairment that most 
closely approximated a noncompensable (0 Percent) rating.   
Audiometric testing showed left ear hearing loss for VA 
compensation purposes.

In a VA PTSD examination report dated in January 2007, the 
Veteran stated that he was self-employed, and had been doing farm 
work and raising a small herd of horses for the last 30 years.  
He denied missing any time from work in the last 12 months.  He 
had no social relationships except for his wife and immediate 
family.  He avoided crowds, but was able to attend horse auctions 
long enough to make his bids, but left after that.  He denied any 
history of suicide attempts or assaultiveness, or any history of 
psychiatric treatment or hospitalizations or having been 
prescribed psychiatric medications.  Objective findings on 
examination included the following:  appropriate dress; some 
unusual motor activities and anxious behavior demonstrated by 
rubbing the rim of a Styrofoam coffee cup; reserved and 
cooperative attitude; constricted and reserved affect; restless 
mood; oriented to all spheres; logical thought processes; intact 
judgment; no evidence of delusions or intellectual impairment; 
and intact remote, recent, and immediate memory.  He denied 
present homicidal or suicidal thoughts, or ritualistic behavior.  
He endorsed panic attacks and described avoidant behaviors and 
social isolation.  The psychiatrist concluded that the Veteran 
has major impairment in social and family relationships; however, 
there was no total occupational impairment, and PTSD had not 
affected his employment because he had chosen for the last 30 
years to work for himself.

Although there was no evidence on examination of most of the 
criteria contemplated for a 70 percent disability rating, 
including suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and hygiene; a 
January 2007 rating decision awarded service connection for PTSD 
and assigned an initial 70 percent rating, finding that the 
evidence more closely approximated the criteria for a 70 percent 
rating.

In February 2007 the Veteran filed a claim for a TDIU rating.  He 
indicated that he completed four years of high school and worked 
as a self-employed ranching horseman 35 hours per week since 
1999.  He reported previous full-time work until May 1999 doing 
farming, ranching, and driving a bus. 

In March 2007 he submitted a VA Form 21-4185 (Report of Income 
from Property or Business), reporting that he had a hay and 
pasture rental property for raising quarter horses.  He reported 
gross income for 2006 as approximately $18,000.  A VA Form 21-
4165 (Pension Claim Questionnaire for Farm Income) also detailed 
his 2006 expenses of approximately $17,500 for his quarter horses 
business.  He stated that he had done all of the farm work 
himself in the last year and planned to do it all himself this 
year.  He also disclosed approximately $4000 earned doing 
swathing and baling for others.

The Veteran contends that he is not gainfully employed because he 
does not tolerate other people very well and cannot "put up with 
the public," such as sale barns and merchants.  He has not 
identified any particular way in which is left ear hearing loss 
(rated as noncompensable) or  tinnitus (rated as 10 percent 
disabling) precludes gainful employment.

In a VA examination report dated in January 2009, the Veteran 
again described subjective PTSD symptoms, including avoidant 
behaviors, social isolation, and flashbacks.  He denied any 
psychiatric treatment, and a March 2008 VA primary care note 
indicated that he "deferred" on referral for PTSD treatment.  
He described his nearly 10-year marriage as stable.  Objective 
examination findings included clean, appropriate dress; 
unremarkable psychomotor activity; spontaneous, clear speech; 
cooperative, attentive attitude; constricted affect; anxious 
mood; intact attention; orientation to all spheres; unremarkable 
thought process and thought content; no delusions; intact 
judgment; average intelligence; good impulse control; and normal 
remote, recent, and immediate memory.  There was no evidence or 
reports of inappropriate behavior, obsessive or ritualistic 
behavior, panic attacks, or homicidal or suicidal ideation.  He 
stated that he was currently self-employed as a rancher for the 
past 10 years and stated that he takes care of his animals even 
if he is sick.  The examiner concluded that self-employment is 
the probable reason that the Veteran remains employed, noting 
that his isolation, anxiety, and difficulty being in crowds would 
cause significant difficulty if he were to try to be employed in 
the usual work environment.  He added that there was not total 
occupational and social impairment due to PTSD, but he would 
likely have difficulty adapting to a traditional work environment 
due to minimal social interaction and periods of increased 
anxiety that did not result in panic attacks.

In April 2009 the Veteran submitted a private psychological 
evaluation report dated in July 2007 in support of his claim.  In 
the report, it was noted that while the Veteran was in high 
school, he did not participate in any extracurricular activities, 
because he "didn't care to."  He did not do much dating when in 
school.  On further questioning, the Veteran admitted that he was 
detached from people before service, but could stand being around 
other, as opposed to now, when he could not take being around 
people.  He stated that he had worked in farm labor since 
separation from service and liked it because he could work for 
many hours all by himself, and he was now raising horses.  The 
examiner described normal speech; anxious affect and mood; no 
evidence of paranoid or delusional ideation or hallucinations; 
average intelligence, and "below fair" insight.  The examiner 
suggested that the Veteran had poor judgment because he "has a 
limited and variable schedule with absolutely no consistency to 
his already diminished lifestyle and normal daily routines;" 
however, earlier in the report he noted that the Veteran 
"adheres to personal routines and daily habits in a normalized 
fashion at least to the point of [hygiene maintenance], doing 
things with horses [his work], and (irregularly) working at 
something that he enjoys."  He concluded that the Veteran was 
not a very good candidate for gainful employment based on passive 
aggressive traits, his ability to control his emotions, his 
"decline from even minimal socialization."

The record shows that the Veteran is currently service-connected 
for PTSD (70 percent), tinnitus (10 percent) and left ear hearing 
loss (noncompensable).  Thus, the Veteran meets the rating 
criteria outlined above for consideration of a TDIU rating under 
38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is 
whether he is incapable of securing and following substantially 
gainful employment because of his service-connected disabilities.

Evidence provided by the Veteran shows that he has been working 
35 hours per week as a ranching horseman since 1999.  He reported 
annual income for 2006 of approximately $18,000 with an 
additional $4000 earned for swathing and baling for others.  The 
2006 poverty threshold for one person as reported by the U.S. 
Department of Commerce, Bureau of the Census was $9,800.  The 
Veteran's income from his full-time employment as a ranching 
horseman since 1999 exceeds the poverty threshold.  While the 
Veteran claims to dislike being around people, thus interfering 
with his employability, it appears that this has been a trait of 
his for many years, including prior to his entry into service.  
In conclusion, the evidence shows that he is substantially and 
gainfully employed despite his service-connected disabilities, 
and the claim for a TDIU rating must be denied.

For all the foregoing reasons, the Board finds that there are no 
objective medical findings that would support the assignment of a 
TDIU rating.  Therefore, entitlement to TDIU rating is not 
warranted, and the claim must be denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with any 
employment or frequent periods of hospitalization related to the 
Veteran's service-connected disabilities that would take the case 
outside the norm so as to warrant the assignment of an 
extraschedular rating.  While the Veteran alleges that his PTSD 
precludes gainful employment because he does not tolerate others 
well, the record demonstrates that he is gainfully employed.  In 
addition, objective medical findings are not indicative of any 
unusual or marked interference with his employment as a ranching 
horseman (i.e., beyond that contemplated in the assigned 70 
percent rating).  Instead, the objective medical findings suggest 
that he was well-adapted to his self-employment of 30 years 
because it involved minimal social interaction.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


